     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 1 of 21


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                               DISTRICT OF NEVADA
 6
      NOE ORTEGA PEREZ,                         Case No. 3:17-cv-00538-HDM-CLB
 7
                              Petitioner,
 8          v.                                  ORDER
 9    BAKER, WARDEN, et al.,
10                           Respondents.
11
            This is a counseled petition for a writ of habeas corpus
12
      pursuant to 28 U.S.C. § 2254, filed by a Nevada state prisoner.
13
      The petitioner, Noe Ortega Perez, challenges his 2010 state court
14
      conviction, following a jury trial, of six counts of lewdness with
15
      a child under the age of 14 and two counts of sexual assault with
16
      a minor under 14 years of age. (Pet. Ex. 33). 1 The first amended
17
      petition comes before the court for consideration of the merits.
18
      (ECF No. 17). Respondents have answered (ECF No. 28), and the
19
      petitioner has filed a reply (ECF No. 37).
20
      I. Factual and Procedural Background
21
            On April 17, 2009, the petitioner was charged by way of
22
      indictment with eight counts of lewdness with a child under the
23
      age of 14 and two counts of sexual assault with a minor under 14
24

25

26    1 The exhibits cited in this order, comprising the relevant state court

      record, are located at ECF Nos. 18-21, 23 and 29-30. The petitioner’s
27    exhibits, located at ECF Nos. 18-21 and 23, are cited as Pet. Exs. The
      respondents’ exhibits, located at ECF Nos. 29-30, are cited as Resp.
28    Exs.

                                            1
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 2 of 21


 1    years of age, for acts that he engaged in with his 13-year-old

 2    niece-by-marriage, R.B., on September 13, 2008. (Pet. Exs. 3-10). 2

 3           On September 2, 2009, the State noticed the expert testimony

 4    of Dr. John Paglini. (Resp. Ex. 11). The notice stated that Dr.

 5    Paglini     would    “testify   as    to       grooming    techniques     used    upon

 6    children.”        (Id.)   Attached    to       the   notice   was   Dr.   Paglini’s

 7    curriculum vitae. (Id.) On October 12, 2009, defense counsel moved

 8    to exclude Dr. Paglini’s testimony on the grounds that the notice

 9    was insufficient. (Pet. Ex. 15). The court denied the motion. (Pet.

10    Ex. 14 (Tr. 23)).

11           At   the    trial,   which    commenced       on   October   15,   2009,    the

12    following relevant evidence was presented.

13           On September 12, 2008, the petitioner, his wife, Maria Perez,

14    and their 13-year-old niece R.B., traveled by car to Las Vegas.

15    (Pet. Ex. 19 (Tr. 66)). A week prior, the petitioner told Maria

16    Perez that he had purchased three tickets for a concert in the

17    city and that they should bring R.B. along. (Pet. Ex. 20 (Tr.

18    133)).

19           On the way to Las Vegas, the petitioner, Maria Perez, and

20    R.B. stopped at a restaurant, where the petitioner played footsie

21    with R.B. under the table. (Pet. Ex. 19 (Tr. 67)). After checking

22    into the hotel room, they walked down Las Vegas Boulevard. As Maria

23    Perez walked in the front, the petitioner and R.B. held hands.

24    (Id. at 68-69). Maria Perez noticed during the walk that the

25    petitioner was grabbing R.B.’s shoulder. (Pet. Ex. 20 (Tr. 131-

26    32)). To R.B., Maria Perez appeared upset when she saw this. (Pet.

27    Ex. 19 (Tr. 70)).

28    2   One of the lewdness counts was later dropped. (Pet. Exs. 13, 16).

                                                 2
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 3 of 21


 1          Later that night, back in the hotel room, the petitioner

 2    kissed R.B. while Maria Perez was in the bathroom. (Id. at 71-77).

 3          The next day while swimming at the hotel pool, the petitioner

 4    flirtatiously touched R.B. under the water. (Id. at 78)). R.B.

 5    told the petitioner that she was enjoying the trip and that she

 6    wished she could be there alone with him. (Id. at 79). Around 2 or

 7    3 p.m., they returned to the hotel room, where first R.B. and then

 8    Maria Perez took a shower. (Id. at 80-81). While Maria Perez was

 9    in the bathroom, the door slightly ajar, the petitioner began to

10    kiss R.B. (Id. 83-84). The petitioner paused to go into the

11    bathroom and check in on Maria Perez, and he closed the bathroom

12    door upon his return. (Id. at 84-85). The petitioner then knelt in

13    front of R.B., who was by then sitting on the corner of one of the

14    beds. (Id. at 85-86). They kissed again, then lay on the bed, where

15    the petitioner pulled down R.B.’s pants and panties. (Id. at 86-

16    87). The petitioner then touched and penetrated R.B.’s vagina with

17    his fingers and tongue and kissed her breasts. (Id. at 88-89).

18          R.B. testified that she did not want to kiss the petitioner

19    but did not tell him no and in fact kissed him back because she

20    had feelings for him and she wanted him to know that. (Id. at 134-

21    36). She testified that she told the petitioner she wanted to be

22    alone with him because of those feelings, but that she did not

23    expect him to do all the things he did. (Id. at 98-99, 137, 139).

24    She was surprised when he pulled her pants down, and she did not

25    want him to pull her pants down, but she did not scream because

26    she was afraid Maria Perez would be mad and did not stop the

27    petitioner because she was afraid of losing his trust. (Id. at

28    152, 166).


                                           3
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 4 of 21


 1          Maria Perez came out of the bathroom to retrieve a sponge,

 2    saw R.B. and the petitioner together on the edge of the bed, and

 3    began to yell. (Id. at 89; Pet. Ex. 20 (Tr. 141-43)). Hitting the

 4    petitioner, Maria Perez asked what was going on. (Pet. Ex. 20 (Tr.

 5    144-45)). Neither the petitioner nor R.B. responded. (Id. at 145).

 6    R.B. quickly pulled up her pants and the petitioner stepped back.

 7    (Pet. Ex. 19 (Tr. 92); Pet. Ex. 20 (Tr. 142-43)). Maria Perez

 8    grabbed and opened her cell phone, and the petitioner knocked it

 9    out of her hands. (Pet. Ex. 19 (Tr. 93)). Yelling, screaming, and

10    crying, Maria Perez asked R.B. what happened. When R.B. did not

11    answer, Maria Perez began to slap her. (Id. at 93-94)). As the

12    petitioner pulled Maria Perez off R.B., hotel security knocked at

13    the door. (Id. at 94-95).

14          The two hotel security officers who responded to the room

15    heard arguing and things being thrown around as they approached.

16    (Pet. Ex. 22 (Tr. 31-33)). After they knocked, the petitioner

17    opened the door and said, “I didn’t do anything.” (Id. at 33). The

18    petitioner then went down the hallway with one officer while R.B.

19    and Maria Perez went with the other officer. (Id. at 34). Maria

20    Perez, who was crying, shaking and very upset, told the officer

21    that when she had opened the door she saw R.B.’s pants and panties

22    down to her upper thigh, which she indicated by pointing to her

23    upper thigh. (Id. at 35-36). Maria Perez said she wanted to press

24    charges, so the officer took her to another location to fill out

25    voluntary statements. (Id. at 36-37). The officer wrote down what

26    Maria Perez said verbatim and read it back to her before Maria

27    Perez signed it. (Id. at 38-39).

28


                                           4
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 5 of 21


 1          When the police arrived, Maria Perez reported that she saw

 2    the petitioner grabbing R.B.’s chest and kissing R.B. and that

 3    R.B.’s pants were down around her ankles. (Pet. Ex. 22 (Tr. 65)).

 4    She also stated that she had tried to call the police but the

 5    petitioner had snatched her cell phone out of her hands. (Id. at

 6    110-11). Maria Perez stated that she had become suspicious of the

 7    petitioner’s relationship with R.B. earlier in the day. (Pet. Ex.

 8    20 (Tr. 163-64)).

 9          At trial, however, Maria Perez denied both that R.B.’s pants

10    were down and that she told hotel security or the police as much.

11    (Pet. Ex. 20 (Tr. 144, 151, 160); Pet. Ex. 22 (Tr. 17-20)). She

12    testified that R.B. and the petitioner were not lying down, that

13    the petitioner was not on top of R.B., and that they were not

14    kissing; she testified she saw no part of the petitioner in or

15    near R.B.’s vagina. (Pet. Ex. 22 (Tr. 17-20)). She also denied

16    that the petitioner had prevented her from calling the police.

17    (Pet. Ex. 20 (Tr. 148)). Maria Perez testified that R.B. claimed

18    the petitioner forced her only after she threatened to tell R.B.’s

19    mother what had happened. (Pet. Ex. 22 (Tr. 28)).

20          The petitioner told police that he kissed R.B. on the neck,

21    that he had romantic feelings toward her, and that R.B. was a

22    woman. (Pet. Ex. 22 (Tr. 126-27)). He admitted to telling her he

23    was falling in love with her before their trip. (Id. at 130-31).

24    He denied having sex with R.B. (Id. at 131).

25          R.B. told security that the petitioner had pinned her down on

26    the bed and touched her and that she tried to push him off. (Pet.

27    Ex. 19 (Tr. 97-98, 141-42)). She told police that she could feel

28    the petitioner’s erect penis and that she had been wearing a robe.


                                           5
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 6 of 21


 1    (Id. at 90-91, 173-75). At trial, she testified that none of this

 2    was true. (Id. at 90-91, 97-98, 143, 173-75). R.B. testified that

 3    she lied because she was afraid that if she told the truth, Maria

 4    Perez would leave her alone in Vegas. (Id. at 97-98, 151). For the

 5    same reason, she did not tell police that the petitioner put his

 6    finger and tongue in her vagina. (Id. at 148-49). When asked if

 7    she remembered this first report and whether all of it was true,

 8    R.B. said, “Most of it was true and most of it was a lie.” (Id. at

 9    150).

10            A week after the Las Vegas incident, R.B. decided to tell her

11    family the truth. (Pet. Ex. 19 (Tr. 144)). She explained to them

12    that she and the petitioner had been kissing and were together.

13    (Id. at 100-01).

14          R.B. testified that she had known the petitioner her entire

15    life. (Pet. Ex. 19 (Tr. 49)). The summer before the incident, their

16    relationship began to change and the petitioner started calling

17    and texting her and acting romantically toward her. (Id. at 50-

18    54, 128-31). In June 2008, the petitioner winked at R.B. during a

19    family gathering. (Id. at 122-23). At another gathering, he grabbed

20    and rubbed R.B.’s feet. (Id. at 124, 127). The petitioner told

21    R.B. that he had feelings for her, and that he was uncomfortable

22    when she was around other boys; he also described to her dreams of

23    a sexual nature he had about her. (Id. at 54, 64-66). One day,

24    when R.B. and the petitioner were alone in a car, he touched her

25    thigh and hand and then they began kissing. (Id. at 63-64).

26            During trial, Dr. Paglini was called and asked whether, in

27    the situation of “a 13-year-old niece who had known her 33-year-

28    old uncle for her whole life and seen him on a regular basis,” the


                                           6
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 7 of 21


 1    following hypotheticals occurring “over about a three or four month

 2    period,” constituted grooming, (Pet. Ex. 20 (Tr. 54-62)): the

 3    perpetrator (1) “touching the nieces [sic] foot under the table at

 4    family parties, maybe winking at the niece”, (id. at 54); (2)

 5    making “phone calls . . . to the individual who is being groomed”

 6    telling   her   how   pretty   she   was,   (id.   at   57-58);   (3)   making

 7    “comments … that … the … alleged perpetrator thought that this

 8    child was someone he could trust,” (id. at 58); (4) spending more

 9    time with the niece over the three-month period, with touching and

10    winking, (id. at 59); (5) trying to get the 13-year-old alone with

11    him, (id. at 59); (6) while alone, holding his niece’s hand,

12    touching her thigh, and French kissing her, (id. at 59); (7) making

13    statements to his niece that he was concerned about her spending

14    time with other boys, (id. at 60); (8) telling the niece about a

15    dream he had about taking her clothes off, (id. at 60); (9) sitting

16    at a table with his wife and touching the niece’s foot under the

17    table, (id. at 61); (10) while out walking with his wife and niece,

18    with his wife in front, grabbing his niece and putting his arm

19    around her, (id. at 61-62); (11) touching the niece under water

20    while swimming, (id. at 62); and (12) inviting the niece on an

21    out-of-town trip to attend a concert, (id. at 62). Dr. Paglini

22    responded that all of it was potential grooming. (Id. at 58-60,

23    62).

24           Additionally, the State introduced a phone call between the

25    petitioner and his wife that was recorded while the petitioner was

26    incarcerated.    (Pet.   Ex.   21).   As    defense     counsel   refused   to

27    stipulate to foundation, the State first called a witness from the

28    prison to authenticate the phone call.


                                            7
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 8 of 21


 1          Ultimately, the jury found the petitioner guilty on all but

 2    one count. (Pet. Ex. 25). The petitioner was then sentenced to

 3    several concurrent terms of imprisonment, including two terms of

 4    life with the possibility of parole after thirty-five years. (Pet.

 5    Ex. 33).

 6          The   petitioner    pursued   a    direct   appeal   and      a   state

 7    postconviction petition and appeal. Failing to obtain relief in

 8    state court, the petitioner filed the instant federal habeas

 9    petition.

10    II. Standard

11          28 U.S.C. § 2254(d) provides the legal standards for this

12    Court’s consideration of the merits of the petition in this case:

13          An application for a writ of habeas corpus on behalf of
            a person in custody pursuant to the judgment of a State
14          court shall not be granted with respect to any claim
            that was adjudicated on the merits in State court
15          proceedings unless the adjudication of the claim –
16          (1)   resulted in a decision that was contrary to, or
                  involved an unreasonable application of, clearly
17                established Federal law, as determined by the
                  Supreme Court of the United States; or
18
            (2) resulted in a decision that was based on an
19          unreasonable   determination of the facts in light of
            the evidence presented in the     State         court
20          proceeding.
21
            AEDPA “modified a federal habeas court’s role in reviewing
22
      state prisoner applications in order to prevent federal habeas
23
      ‘retrials’ and to ensure that state-court convictions are given
24
      effect to the extent possible under law.” Bell v. Cone, 535 U.S.
25
      685, 693-694 (2002). This court’s ability to grant a writ is
26
      limited to cases where “there is no possibility fairminded jurists
27
      could disagree that the state court’s decision conflicts with
28


                                           8
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 9 of 21


 1    [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86,

 2    102 (2011). The Supreme Court has emphasized “that even a strong

 3    case for relief does not mean the state court’s contrary conclusion

 4    was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75

 5    (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

 6    (describing the AEDPA standard as “a difficult to meet and highly

 7    deferential standard for evaluating state-court rulings, which

 8    demands that state-court decisions be given the benefit of the

 9    doubt”) (internal quotation marks and citations omitted.)

10            A state court decision is contrary to clearly established

11    Supreme Court precedent, within the meaning of 28 U.S.C. § 2254,

12    “if the state court applies a rule that contradicts the governing

13    law set forth in [the Supreme Court’s] cases” or “if the state

14    court     confronts    a   set    of       facts   that   are   materially

15    indistinguishable from a decision of [the Supreme Court] and

16    nevertheless arrives at a result different from [the Supreme

17    Court’s] precedent.” Andrade, 538 U.S. 63 (quoting Williams v.

18    Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell, 535 U.S. at

19    694).

20            A state court decision is an unreasonable application of

21    clearly established Supreme Court precedent, within the meaning of

22    28 U.S.C. § 2254(d), “if the state court identifies the correct

23    governing legal principle from [the Supreme Court’s] decisions but

24    unreasonably applies that principle to the facts of the prisoner’s

25    case.” Andrade, 538 U.S. at 74 (quoting Williams, 529 U.S. at 413).

26    The “unreasonable application” clause requires the state court

27    decision to be more than incorrect or erroneous; the state court’s

28


                                             9
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 10 of 21


 1    application    of    clearly     established         law   must      be   objectively

 2    unreasonable. Id. (quoting Williams, 529 U.S. at 409).

 3          To the extent that the state court’s factual findings are

 4    challenged, the “unreasonable determination of fact” clause of §

 5    2254(d)(2) controls on federal habeas review. E.g., Lambert v.

 6    Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires

 7    that the federal courts “must be particularly deferential” to state

 8    court factual determinations. Id. The governing standard is not

 9    satisfied by a showing merely that the state court finding was

10    “clearly    erroneous.”     Id.     at        973.    Rather,        AEDPA   requires

11    substantially more deference:

12          .... [I]n concluding that a state-court finding is
            unsupported by substantial evidence in the state-court
13          record, it is not enough that we would reverse in similar
            circumstances if this were an appeal from a district
14          court decision. Rather, we must be convinced that an
            appellate panel, applying the normal standards of
15          appellate review, could not reasonably conclude that the
            finding is supported by the record.
16

17    Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also

18    Lambert, 393 F.3d at 972.

19          Under 28 U.S.C. § 2254(e)(1), state court factual findings

20    are presumed to be correct unless rebutted by clear and convincing

21    evidence.    The    petitioner    bears       the    burden     of    proving   by   a

22    preponderance of the evidence that he is entitled to habeas relief.

23    Cullen, 563 U.S. at 181.       The state courts’ decisions on the merits

24    are entitled to deference under AEDPA and may not be disturbed

25    unless they were ones “with which no fairminded jurist could

26    agree.” Davis v. Ayala, - U.S. -, 135 S. Ct. 2187, 2208 (2015).

27          The petitioner claims in this action each assert ineffective

28    assistance of counsel. Such claims are governed by Strickland v.


                                               10
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 11 of 21


 1    Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner

 2    must    satisfy   two     prongs    to     obtain     habeas      relief—deficient

 3    performance by counsel and prejudice. 466 U.S. at 687. With respect

 4    to the performance prong, a petitioner must carry the burden of

 5    demonstrating that his counsel’s performance was so deficient that

 6    it fell below an “objective standard of reasonableness.” Id. at

 7    688. “‘Judicial scrutiny of counsel’s performance must be highly

 8    deferential,’ and ‘a court must indulge a strong presumption that

 9    counsel's    conduct     falls    within      the   wide   range    of    reasonable

10    professional assistance.’” Knowles v. Mirzayance, 556 U.S. 111,

11    124 (2009) (citation omitted). In assessing prejudice, the court

12    “must ask if the defendant has met the burden of showing that the

13    decision    reached     would    reasonably     likely     have    been   different

14    absent [counsel’s] errors.” Strickland, 466 U.S. at 696.

15    III. Analysis

16           A. Ground One

17           In his first ground for relief, the petitioner asserts that

18    counsel on direct appeal was ineffective for failing to adequately

19    brief, and omitting meritorious arguments in support of, his claim

20    that his right to a fair trial was violated by Dr. Paglini’s

21    inappropriate and unnoticed expert testimony. (ECF No. 17 at 8).

22           On direct appeal, counsel raised a single issue: that Dr.

23    Paglini’s testimony was erroneously admitted. (Pet. Ex. 37). In

24    the brief, counsel argued that the notice was insufficient and Dr.

25    Paglini was not qualified to testify on grooming. (Id.)

26           The Nevada Supreme Court affirmed. In a 4-3 decision, the

27    Supreme Court rejected the petitioner’s argument that the notice

28    was insufficient, explaining that it was filed more than a month


                                               11
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 12 of 21


 1    before trial, identified that Dr. Paglini would testify as to

 2    grooming,        and   included    Dr.     Paglini’s        curriculum   vitae

 3    demonstrating experience relevant to his expertise. (Ex. 43 at 17-

 4    18). 3 The court continued:

 5
             Perez’s brief argument does not allege that the State
 6           acted in bad faith or that his substantial rights were
             prejudiced because the notice did not include a report
 7           or more detail about the substance of Dr. Paglini’s
             testimony. . . . Under the circumstances, we discern no
 8           abuse of discretion in allowing Dr. Paglini to testify.
 9    (Id. at 18). The court also concluded that (1) Dr. Paglini was

10    qualified to testify, (2) the testimony was relevant and, with one

11    exception, limited to Dr. Paglini’s area of expertise, and (3) Dr.

12    Paglini did not improperly vouch for the victim. (Pet. Ex. 43 at

13    6-17). In part of its analysis, the court explained:

14           As to unfair prejudice, Dr. Paglini’s testimony did not
             stray beyond the bounds set by this court and other
15           jurisdictions   for   expert  testimony.   Dr.   Paglini
             generally addressed how grooming occurs and its purpose.
16           He then offered insight in the form of hypotheticals
             that were based on Perez’s conduct and indicated that
17           such conduct was probably grooming behavior. See Shannon
             v. State, 105 Nev. 782, 787, 783 P.2d 942, 945 (1989)
18           (providing that experts can testify to hypotheticals
             about victims of sexual abuse and individuals with
19           pedophilic disorder). He did not offer an opinion as to
             the victim's credibility or express a belief that she
20           had been abused. See Townsend, 103 Nev. at 118-19, 734
             P.2d at 708-09. Dr. Paglini’s testimony therefore meets
21           the first component of the “assistance” requirement.
22    (Id. at 13).

23           In state postconviction proceedings, the petitioner argued

24    that appellate counsel was ineffective for failing to argue that

25    the    State’s    insufficient    notice   was   in   bad    faith,   that   Dr.

26    Paglini’s testimony failed to help the jury understand the evidence

27

28    3   Citation is to ECF page number at the top of the page.

                                            12
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 13 of 21


 1    or determine an issue, and that the testimony caused him prejudice.

 2    (Pet. Ex. 54 at 41-42, 49-50). 4 The Nevada Supreme Court held:

 3                [A]ppellant contends that his appellate counsel was
             ineffective by failing to argue on direct appeal that an
 4           expert’s testimony failed to assist the jury in
             understanding the evidence or determining an issue and
 5           that appellant was prejudiced by the testimony. Because
             this court nonetheless addressed these subjective issues
 6           and specifically concluded that the expert’s testimony
             assisted the jury and did not prejudice appellant, . .
 7           . there was no reasonable probability of a different
             outcome on appeal had counsel made these arguments.
 8           Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1113
             (1996) (“To establish prejudice based on the deficient
 9           assistance of appellate counsel, the defendant must show
             that the omitted issue would have a reasonable
10           probability of success on appeal.”). The district court
             therefore properly rejected this claim. . . .
11
                  Lastly, appellant argues that his appellate counsel
12           should have asserted that the State acted in bad faith
             in providing an inadequate notice of the expert’s
13           testimony. Appellant has not demonstrated prejudice,
             however, because this court concluded in Perez, 129
14           Nev., at 862-63, 313 P.3d at 870, that the expert witness
             notice was sufficient, and thus, any argument concerning
15           the State’s bad faith in providing an insufficient
             notice would not have altered the outcome. Further,
16           appellate counsel challenged the adequacy of the expert
             witness notice and appellant has not pointed to anything
17           that demonstrates the State’s bad faith or that he was
             prejudiced by the expert notice. [n.3: The dissent
18           concludes that appellate counsel’s failure to allege
             that the State acted in bad faith in providing its expert
19           witness notice warranted an evidentiary hearing because
             appellant was surprised by the expert’s testimony and
20           did not know that the expert would be presented with
             hypotheticals involving facts similar to the underlying
21           facts here. During a pretrial hearing, however, the
             State specifically informed appellant that the expert
22           would testify regarding grooming techniques and then be
             asked to apply his knowledge of those techniques to the
23           facts of this case.] Thus, the district court did not
             err in rejecting appellant’s claim of ineffective
24           assistance of appellate counsel.
25    (Pet. Ex. 57 at 2-4).

26           The   petitioner    asserts    that     Dr.   Paglini’s   testimony   was

27    highly    prejudicial     because    it    employed   hypotheticals   directly

28    4   Citation is to original page of document.

                                                13
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 14 of 21


 1    mirroring     the     facts    of    the   case,       which   suggested         that    the

 2    petitioner had groomed R.B. and was akin to profile evidence, which

 3    is generally inadmissible. In addition, he argues, the testimony

 4    had the effect of rationalizing R.B.’s inconsistent testimony. 5 He

 5    argues that the case against him was weak, as evidenced by R.B.

 6    and Maria Perez’s inconsistent and conflicting statements. The

 7    petitioner argues that given the highly prejudicial nature of Dr.

 8    Paglini’s testimony and the weak evidence supporting his guilt, it

 9    is reasonably likely that at least one justice on direct appeal

10    would    have   voted     to    reverse     his    conviction         if       counsel   had

11    appropriately briefed the appeal.

12            The   state    courts       were   not    objectively      unreasonable          in

13    concluding      that    the     petitioner       had    not    shown       a    reasonable

14    likelihood of a different result if his counsel had made these

15    arguments.      The    majority      justices     concluded      on    postconviction

16    review that they would not have decided the appeal any differently

17    even if counsel had briefed the appeal as the petitioner asserts

18    he should have – either because they actually decided the issues

19    or because the petitioner’s claims were unsupported. This was a

20    reasonable      conclusion.         Many   of    the   arguments       the      petitioner

21    asserts should have been raised were in fact raised in the amicus

22    brief and/or addressed directly by the court in its majority

23    opinion.      While bad faith was not argued or decided by the court

24    on direct appeal, the postconviction court held that there was no

25    evidence of bad faith and that the petitioner was not surprised by

26
      5 The petitioner additionally makes several arguments for the first time
27    in his reply. The court will not consider contentions raised for the
      first time in the reply. See Zamani v. Carnes, 491 F.3d 990, 997 (9th
28    Cir. 2007).

                                                  14
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 15 of 21


 1    Dr. Paglini’s testimony. These conclusions were not objectively

 2    unreasonable.       Thus   whatever     the      deficiencies            of   counsel’s

 3    briefing, it is not reasonably likely that a better brief would

 4    have changed the result.

 5          In sum, the state courts’ conclusion that the petitioner

 6    suffered no prejudice from the alleged deficient performance of

 7    counsel is not contrary to, or an unreasonable application of,

 8    clearly    established     federal    law,       nor    is   it    an     unreasonable

 9    determination of the facts. Accordingly, the petitioner is not

10    entitled to relief on Ground One.

11          B. Ground Two

12          In his second ground for relief, the petitioner asserts that

13    trial counsel was ineffective for (1) “irrationally failing to

14    stipulate to the foundation of” a jail call made by the petitioner;

15    and (2) allowing an attorney to participate in the trial despite

16    having his license suspended for mental health reasons. (ECF No.

17    17 at 17).

18                 i. Jail Call

19          Before trial began, the State advised the court that it would

20    be   introducing     the   transcript       of   a     phone      call    between   the

21    petitioner    and    his   wife,   recorded       while      the    petitioner      was

22    incarcerated, and that it would need to call a witness from the

23    jail to authenticate the call because the defense was refusing to

24    stipulate to foundation. Defense counsel responded to this by

25    stating he was “not stipulating to anything.” (See Ex. 17 (Tr. 17-

26    18)). Defense counsel explained that he had several objections to

27    the phone call coming in but that he would continue to refuse to

28


                                             15
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 16 of 21


 1    stipulate even if the court otherwise deemed the call admissible.

 2    (Id. at 18-22).

 3           Later, defense counsel stated that he was not stipulating to

 4    foundation because he was certain the jury would know or at least

 5    suspect the calls were recorded while the defendant was in jail.

 6    (See   Ex.   19   (Tr.   181-83)).   The    court   told    counsel   that   the

 7    recording was probably going to come in and to focus on whether he

 8    wanted any prejudicial statements redacted therefrom. (Id. at 183-

 9    86).

10           The next day, the court ruled that the call was coming in and

11    told defense counsel to decide whether to stipulate to foundation.

12    (Ex. 20 (Tr. 10)). Defense counsel replied, “I can’t help them

13    with their case, Judge.” (Id.) The court responded, “Actually, I

14    think it’s helping your client.” (Id. at 10-11). The court then

15    asked the petitioner whether he was “on board with that decision.”

16    (Id. at 11). After counsel and the petitioner spoke, the petitioner

17    invoked the Fifth Amendment. (Id.) The court advised that its

18    question did not implicate the Fifth Amendment and that she just

19    wanted to make sure the petitioner was on board because she

20    believed that counsel’s refusal to stipulate would be prejudicial

21    to the defense. (Id. at 11-12). Then, for the next forty-five

22    minutes, the court went back and forth with the petitioner and

23    counsel about whether the petitioner could refuse to answer the

24    question. (Id. at 12-39). At some point, defense counsel stated

25    that he did not think the State could get the call in without

26    causing reversible error. (Id. at 29). Eventually the court ceased

27    the    discussion,   concluding      that   she     would   assume    that   the

28    petitioner agreed with his counsel’s strategy. (Id. at 39).


                                            16
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 17 of 21


 1          During the testimony of the jail witness that followed,

 2    defense counsel immediately moved for a mistrial on the grounds

 3    that the jury now knew his client was incarcerated. (Ex. 20 (Tr.

 4    90-92)).

 5          In his state postconviction petition, the petitioner argued

 6    that trial counsel was ineffective for failing to stipulate to the

 7    foundation for the call, thus assuring that the jury would hear

 8    from a State witness that the petitioner was incarcerated. The

 9    Nevada Supreme Court addressed the petitioner’s claim as follows:

10
            [C]ounsel’s decision not to stipulate to the foundation
11          for a jail phone call did not establish deficient
            representation as the decision was merely a trial
12          strategy and appellant was given the opportunity to
            contest that trial strategy, but chose not to do so. See
13          Doleman v. State, 112 Nev. 843, 848, 921 P.2d 278, 280-
            81 (1996) (providing that a strategy decision “is a
14          tactical decision that is virtually unchallengeable
            absent    extraordinary     circumstances”     (internal
15          quotations omitted)). [Thus], … appellant failed to
            establish   a   deficiency  in   his   trial   counsel's
16          representation. . . .”
17    (Pet. Ex. 57 at 3).

18          There is sufficient evidence in the record made during the

19    trial court proceedings to support the Nevada Supreme Court’s

20    conclusion that counsel’s refusal to stipulate to the foundation

21    for the call was strategic. Counsel stated that he was not going

22    to   help   the   State   put   on   its   case,   and   that   he   believed

23    introduction of the petitioner’s incarceration status would be

24    grounds for reversal. Counsel further suggested he believed the

25    jury would surmise the call had been recorded while the petitioner

26    was in jail. The court cannot conclude that the Nevada Supreme

27    Court was objectively unreasonable in concluding that counsel’s

28    refusal to stipulate to foundation was a strategic decision within


                                            17
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 18 of 21


 1    the wide bounds of reasonable representation. 6 Accordingly, the

 2    petitioner is not entitled to relief on Ground Two(A).

 3                ii. Suspended Attorney

 4          In Ground Two(B), the petitioner asserts that trial counsel

 5    was ineffective for allowing John Rogers to participate in his

 6    representation despite the fact that Rogers’ license had been

 7    suspended for mental health issues. (ECF No. 17 at 17). The

 8    petitioner argues that Rogers “participated in bench conferences,

 9    sat at the defense table, addressed the court, and even appeared

10    as counsel in the court documents and transcripts.” (Id. at 22).

11    The Nevada Supreme Court addressed this claim as follows:

12          [A]ppellant   failed   to   include   specific   factual
            allegations   that   demonstrated   that   without   the
13          unlicensed attorney’s participation in the trial, he
            would have received a more favorable outcome. Thus, he
14          failed to establish that the unlicensed attorney’s
            participation was deficient assistance of counsel by
15          either the unlicensed attorney or his trial counsel.
16    (Pet. Ex. 57 at 3).

17          The petitioner concedes it is unknown the extent to which

18    Rogers participated but asserts that where there is de facto

19    absence of counsel, prejudice can be presumed. The respondents

20    assert that the record suggests that Rogers primarily sat behind

21    the counsel table and took notes and that it was the petitioner’s

22    counsel who did everything during trial. In reply, the petitioner

23    argues that he was never given the opportunity to develop his claim

24    of prejudice on this claim and that the court should therefore

25    conduct an evidentiary hearing.

26

27    6 The court therefore need not, and does not, address respondents’
      alternative contention that the petitioner was not prejudiced by
28    counsel’s conduct.

                                           18
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 19 of 21


 1          First, the petitioner has provided no legal or factual support

 2    for   his   assertion   that   Rogers’    participation   in   his    defense

 3    resulted in a de facto deprivation of counsel. The petitioner was

 4    represented by licensed counsel. Further, Rogers’ license was

 5    suspended and not revoked. Under these circumstances, there is no

 6    support for the finding that the petitioner suffered de facto

 7    deprivation of counsel. See United States v. Hoffman, 733 F.2d

 8    596, 599-601 (9th Cir. 1984).

 9          Second,   the   petitioner   has    not   established    a   reasonable

10    likelihood of a different outcome had Rogers not participated in

11    his trial. There is no evidence or specific factual allegation of

12    how Rogers influenced any events during the trial, much less a

13    compelling argument that the result of trial would have been

14    different had those events not occurred. The state courts were not

15    therefore objectively unreasonable in rejecting this claim.

16          Indeed, the petitioner concedes that his claim is unsupported

17    but argues that he is entitled to an evidentiary hearing to develop

18    the factual basis of his claim. For the reasons discussed infra,

19    the petitioner is not entitled to an evidentiary hearing on this

20    claim.

21          Accordingly, the petitioner is not entitled to relief on

22    Ground Two(B).

23    IV. Request for Evidentiary Hearing

24          Although the petition contains a request for an evidentiary

25    hearing, there is no argument provided in support of that request

26    in the petition nor is there a separately filed motion for an

27    evidentiary hearing. While the reply contains argument in support

28


                                           19
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 20 of 21


 1    of the request, the court will not consider arguments raised for

 2    the first time in the reply. Zamani, 491 F.3d at 997.

 3          Further, even if the court were to consider the petitioner’s

 4    arguments, the request for a hearing would be denied, as the

 5    petitioner has made no “colorable allegations that, if proved at

 6    an evidentiary hearing, would entitle him to habeas relief.”

 7    Williams v. Filson, 908 F.3d 546, 564–65 (9th Cir. 2018).

 8    V. Certificate of Appealability

 9          In order to proceed with an appeal, the petitioner must

10    receive a certificate of appealability. 28 U.S.C. § 2253(c)(1);

11    Fed. R. App. P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d

12    946, 950-951 (9th Cir. 2006); see also United States v. Mikels,

13    236 F.3d 550, 551-52 (9th Cir. 2001). Generally, a petitioner must

14    make “a substantial showing of the denial of a constitutional

15    right” to warrant a certificate of appealability. Allen, 435 F.3d

16    at 951; 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

17    483-84 (2000). “The petitioner must demonstrate that reasonable

18    jurists    would   find   the   district   court’s   assessment      of   the

19    constitutional claims debatable or wrong.” Allen, 435 F.3d at 951

20    (quoting Slack, 529 U.S. at 484). In order to meet this threshold

21    inquiry, the petitioner has the burden of demonstrating that the

22    issues are debatable among jurists of reason; that a court could

23    resolve the issues differently; or that the questions are adequate

24    to deserve encouragement to proceed further. Id.

25          The court has considered the issues raised by the petitioner,

26    with respect to whether they satisfy the standard for issuance of

27    a certificate of appealability and determines that none meet that

28


                                           20
     Case 3:17-cv-00538-HDM-CLB Document 44 Filed 09/14/20 Page 21 of 21


 1    standard. Accordingly, the petitioner will be denied a certificate

 2    of appealability.

 3    VI. Conclusion

 4          In accordance with the foregoing, IT IS THEREFORE ORDERED

 5    that the first amended petition for writ of habeas corpus (ECF No.

 6    17) is hereby DENIED.

 7          IT   IS   FURTHER   ORDERED   that   the   petitioner   is   DENIED   a

 8    certificate of appealability.

 9          The Clerk of Court shall enter final judgment accordingly and

10    CLOSE this case.

11          IT IS SO ORDERED.

12          DATED: This 14th day of September, 2020.
13

14                                        ____________________________
                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           21
